Exhibit March 3, Securities and Exchange Commission 450 Fifth Street, Northwest Washington, D.C. 20549 Re:Prevention Insurance.Com, Inc. Form 8-K/A Amendment No. 1 To the Securities and Exchange Commission: Please be advised that we have been presented with a copy of Amendment No. 1 to Form 8-K (File No. 000-32389) of Prevention Insurance.Com, Inc. “Company”) and have reviewed the same. We agree with the statements made by the Company in Amendment No. 1 to the Form 8-K. We consent to the filing of this letter as Exhibit 16.1 to Amendment No. 1 to the Form 8-K. Very truly yours, /s/ Lynda R. Keeton CPA, LLC Lynda R.
